Citation Nr: 1300730	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  11-20 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals, arthrotomy, left knee, currently rated as 10 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis, left knee.  

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a Board hearing at the RO in October 2012 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The Board notes that the Veteran mentioned his claim for service connection for a back disorder during the October 2012 hearing.  The Veteran was advised by the undersigned Veterans Law Judge that his claims for service connection for a back disorder and right knee disorder were denied by the April 2011 rating decision.  He did not file a notice of disagreement and the decision is final.  Therefore, the issues are not before the Board at this time. 

A review of the record on appeal reveals that the Veteran has claimed that his pain from his service-connected knee disabilities caused him to stop working.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding an increased rating for residuals, arthrotomy, left knee and an initial rating for osteoarthritis, left knee.  During the October 2012 hearing, the Veteran testified that his left knee has worsened since his last VA examination in February 2011.  He explained that he stopped going to physical therapy and that he could not use his knee brace anymore.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims (Court) found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  See also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  As the Veteran testified as to a worsening of his left knee, the Board finds that a new examination is required before a final decision on the merits may be made.  

VA treatment records to May 2011 have been associated with the claims file.  However, the Veteran testified at the October 2012 hearing that he receives current treatment from the Cincinnati, Ohio VA Medical Center (VAMC). The RO should attempt to obtain all VA treatment records from the Cincinnati, Ohio VAMC dated from May 2011 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As explained above, the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that a TDIU issue is not fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU or an examination to obtain an opinion as to whether his service-connected disabilities prevent him from working.  See 38 U.S.C.A. §§ 5103(a), 5103(b); 38 C.F.R. § 19.31 (2012).  Therefore, the Board finds that a remand for such development is required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Issue appropriate VCAA notice on the Veteran's TDIU claim.  A copy of the notice letter should be included in the claims file.

2.  Obtain all VA treatment records from the VA Medical Center in Cincinnati, Ohio and any associated outpatient clinics dated from May 2011 to the present.

3.  The Veteran should be scheduled for a VA examination to ascertain the extent of his residuals, arthrotomy, left knee and osteoarthritis, left knee.  All necessary testing should be conducted including range of motion testing and X-rays, if indicated.  The examiner should also address whether functional loss exists as defined by DeLuca v. Brown, 8 Vet. App. 202 (1995).

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in the left knee, the examiner should express the degree of additional range of motion loss or favorable or unfavorable ankylosis.  Further, an opinion must be given as to whether any pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the left knee and, if so, the severity.

The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected left knee disabilities alone, or in combination, preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  When offering this opinion, the examiner should not consider the effects of any non-service connected disabilities or the effects of the Veteran's age.  A complete rationale for all opinions expressed must be provided.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



